725 N.W.2d 669 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Levie WILLIAMS, Defendant-Appellee.
Docket No. 132420. COA No. 265851.
Supreme Court of Michigan.
January 24, 2007.
*670 On order of the Court, the application for leave to appeal the November 2, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion, and we REMAND this case to the Court of Appeals for consideration of whether Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), precludes admission of the deceased victim's prior testimony on retrial.
We do not retain jurisdiction.